SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

901
CAF 12-01271
PRESENT: SMITH, J.P., CARNI, SCONIERS, AND VALENTINO, JJ.


IN THE MATTER OF KAYDEN M.B.
-----------------------------------------------
JEFFERSON COUNTY DEPARTMENT OF SOCIAL SERVICES,                   ORDER
PETITIONER-RESPONDENT;

MATTHEW J.B., RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


CARA A. WALDMAN, FAIRPORT, FOR RESPONDENT-APPELLANT.

DEBORAH R. GARDINER, WATERTOWN, FOR PETITIONER-RESPONDENT.

LISA WELDON, ATTORNEY FOR THE CHILD, WATERTOWN.


     Appeal from an order of the Family Court, Jefferson County
(Richard V. Hunt, J.), entered May 25, 2012 in a proceeding pursuant
to Family Court Act article 10. The order, among other things,
adjudged that respondent neglected the subject child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    September 27, 2013                    Frances E. Cafarell
                                                  Clerk of the Court